Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance as the instant claims are allowable over the prior art of record, because the prior art is silent to:
a catalyst for solid polymer fuel cells in which catalyst particles consisting of platinum are supported on a carbon powder carrier, wherein a ratio of zerovalent platinum to platinum present on surfaces of the catalyst particles is 80% or more and 100% or less.
The prior art, such as Xia et al. U.S. Pub. 2016/0276674, teaches a catalyst for solid polymer fuel cells (PEMFC; [0002]); in which catalyst particles comprising platinum (platinum shell; [0116]) are supported on a powder carrier (mesoporous carbon; [0102]). However, the reference does not teach or suggest a platinum catalyst, wherein catalyst particles consisting of platinum are supported on a carbon powder carrier, wherein a ratio of zerovalent platinum to platinum present on surfaces of the catalyst particles is 80% or more and 100% or less.  More specifically, the reference is silent to any zerovalent platinum. Therefore, the instant claims are patentably distinct from the prior art of record. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722